Case: 19-20786      Document: 00515430322         Page: 1    Date Filed: 05/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 19-20786
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 27, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

KRISTOPHER BROCK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:02-CR-364-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Kristopher Brock is serving a 360-month sentence imposed in 2004
following his guilty plea to two counts of possession with intent to distribute
five grams or more of cocaine base. He moved for resentencing under the First
Step Act of 2018 (FSA), § 404, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018).
The district court denied the motion; however, the reason for the district court’s
denial is not apparent from the record. We thus REMAND for the limited


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20786     Document: 00515430322     Page: 2   Date Filed: 05/27/2020


                                  No. 19-20786

purpose of allowing the district court to explain why it denied Brock’s motion,
and we retain jurisdiction as is customary for limited remands. See United
States v. Jackson, 945 F.3d 315, 318 (5th Cir. 2019) (affirming after a limited
remand for the district court to provide reasons for the denial of the defendant’s
FSA motion), cert. denied, No. 19-8036, 2020 WL 1906710 (U.S. Apr. 20, 2020);
see, e.g., United States v. Gomez, 905 F.3d 347, 354-56 (5th Cir. 2018).




                                        2